DETAILED ACTION
Claims 1, 4, and 6-9 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 4, 2021, has been entered.

Specification
The amended title of the invention is not sufficiently descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  That is, the claims are no longer directed to selecting a new configuration and a new role.  Claim 1, for instance, re-tasks other VMs to allow the first VM to carry out the role that the first VM was previously configured for.  As evidenced by the rejections below, the examiner is not currently clear on what the invention is.  Therefore, the title may need to change as the claims continue to change.

Claim Objections
Claim 1 is objected to because of the following informalities:
In the “to monitor” paragraph, lines 5 and 7, insert --desired-- before both instances of “computing” for consistency with previous and subsequent language.
Claim 6 is objected to because of the following informalities:
Please improve grammar starting with “and each of the new….”.  Is this tied to the “to determine” step of lines 2-3, or is this intended to be a “wherein” limitation (e.g. “are applied…”?
Claim 7 is objected to for similar reasons as claim 6.  Additionally, it appears a comma should be inserted in line 4 after “container” (as was done in claim 6).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, and 6-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Referring to claim 1, applicant is essentially claiming applying a configuration to a first VM (lines 7-10).  Thus, at this point, the first VM has access to the specified OS, amount/type of memory, and fixed storage.  This is understood to allow the first VM to provide a desired computing environment (production mode).  However, applicant then claims that other VMs are using resources required to allow the first VM to be in production mode (lines 14-20).  This results in re-tasking the other VMs to allow the first VM to operate in production mode (the desired computing environment) with the existing configuration (last three paragraphs, and last paragraph in particular).  Applicant has not adequately described how the existing configuration does not allow the first VM to operate in the desired mode before the other VMs are re-tasked, while that same existing configuration allows the first VM to operate in the desired mode after the other VMs are re-tasked.  That is, if the existing configuration configures the first VM to use some total number (X) of resources, and X resources are not enough, how is the same number X enough after the other VMs are re-tasked?  Applicant has not described this in enough detail to demonstrate that this invention was possessed at the time of filing.  The claim seems to suggest that in order for the first VM to operate in production mode, it needs more resources than specified by the existing configuration and these additional resources are tied up by other VMs.  So, if other VMs are re-tasked to reduce their resources, and extra resources become available for the first VM, wouldn’t the existing configuration no longer be used.  Instead of X resources, there would be X+Y resources?
Referring to claim 1 (and similarly claim 9), applicant has not described why the first VM would fail to provide the desired environment.  From FIG.3 and the description thereof, it 
All dependent claims are rejected for being dependent on a claim lacking adequate written description.

Claims 1, 4, and 6-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Per MPEP 2164.01(a), there are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.”  These factors include, but are not limited to: 
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 

 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)
With respect to factors A-B, claim 1 sets forth that an existing configuration specifying a set of resources (claim 1, lines 7-10) is used to configure a first VM image to provide a desired computing environment comprising a production mode (claim 1, lines 15-17).  It is then determined that the first VM image fails to provide that environment because other VMs are using the resources required to provide the environment (claim 1, lines 13-19).  In response, the other VMs are re-tasked, which allows the first VM to provide the desired environment with the existing configuration (claim 1, last paragraph).  As explained in the other 112(a) rejections above, the following questions do not have clear answers:
How does the existing configuration not allow the first VM to operate in the desired mode before the other VMs are re-tasked, while that same
Why would the first VM fail to provide the desired environment if the existing configuration allocates enough resources to provide that environment?.  From FIG.3 and the description thereof, it appears a role is determined first.  Then, a resource configuration is obtained for that role and applied to the VM.  Therefore, what is described is that it is desired for the first VM to operate in production mode (desired computer environment) (step 320).  The resource requirements for this mode are looked up and applied to the first VM (steps 330-340).  If the first VM has access to the resource requirements for production mode, why would other VMs cause the first VM to not have access to the required resources?
The prior art, in general, does not assist in answering these questions, as evidenced by the lack of any prior art rejections (factor C).  Also, while the computer arts are generally predictable, one of ordinary skill in the art would have a difficult time predicting how a VM image does not have the necessary resources if it is configured to include the necessary resources (factor E).  The only portion of the specification that appears to be related to the claimed invention is the last half of paragraph [0024], which is vague and not entirely clear.  There are also no working examples related to this particular operation.  As such, there is little to no direction provided by applicant in how to make and use the claimed invention (factors F and G).  Consequently, the examiner asserts that the totality of evidence suggests that applicant has not enabled one of ordinary skill to make/use the claimed invention without undue experimentation.
Claim 9 is not enabled for at least some of the same reasons, particularly, the group of questions in the 2nd bullet above.  That is, how can a VM fail to have the resources to provide the environment it was already configured for?
All dependent claims are rejected due to their dependent on an non-enabled claim. 

Allowable Subject Matter
Claims 1, 4, and 6-9 are allowed over the prior art.  Please address all remaining issues.  Note that amendments to address remaining issues may necessitate prior art rejections.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
McCue, U.S. Patent No. 6,732,140, has taught that if enough resources are not available for a new thread/role (step 160), resources are taken from another thread (e.g. FIG.4B, steps 200-220 and 170) before allocating resources to said another thread (FIG.4B, bottom step 170).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss N. Alrobaye, can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you 






/David J. Huisman/Primary Examiner, Art Unit 2183